DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 11, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0017787 A1 to Furuya et al. (Furuya).
In reference to claim 1, Furuya discloses an exhaust system comprising: an exhaust component with a wall (21, 22; Figs. 7-9) having an outer surface and an inner surface that defines an internal exhaust gas flow path; at least one opening (the “gap” at symbol 24, formed by the space between parts 21 and 22 – see Fig. 7) formed in the exhaust component to extend through the wall of the exhaust component from the outer surface to the inner surface; a member (23) formed from a resistive material and configured to cover the at least one opening; and a diverter (212) positioned adjacent the at least one opening to block at least a portion of the exhaust gas flow path.
In reference to claim 2, Furuya discloses the exhaust system according to claim 1 wherein the exhaust gas flow path extends along an axis from an upstream end to a downstream end (direction arrow “F”), and wherein the diverter comprises a main body with an extension portion that extends inwardly away from the main body and toward the axis (the diverter cross-section is a curve that extends both inwardly and along the axis; see Fig. 9).
In reference to claim 3, Furuya discloses the exhaust system according to claim 2 wherein the at least one opening includes an upstream edge and a downstream edge, and wherein the extension portion is positioned at the upstream edge (see Fig. 9).
In reference to claim 4, Furuya discloses the exhaust system according to claim 2 wherein the extension portion includes a first portion extending inwardly toward the axis and a second portion comprising a distal end that extends in a direction along the axis (the diverter cross-section is a curve that extends both inwardly and along the axis; see Fig. 9).
In reference to claim 5, Furuya discloses the exhaust system according to claim 4 wherein the at least one opening is defined by an upstream edge and a downstream edge, and wherein the extension portion is positioned at the downstream edge (see Fig. 13).
In reference to claim 6, Furuya discloses the exhaust system according to claim 2 wherein the main body comprises a plate (23) that matches a contour of the outer surface of the exhaust component (see Fig. 7), the plate including a plate opening that surrounds the at least one opening in the exhaust component, and wherein the extension portion extends inwardly toward the axis along an edge of the plate opening (see Fig. 9).
In reference to claim 7, Furuya discloses the exhaust system according to claim 2 wherein the member is positioned on an outer surface of the main body to completely overlap the at least one opening (element 23 completely surrounds the gap formed by 21 and 22; see Fig. 9).
In reference to claim 10, Furuya discloses the exhaust system according to claim 1 wherein the diverter comprises an extension portion formed as part of the wall of the exhaust component, wherein the extension portion extends radially inwardly along an upstream portion or downstream portion of the at least one opening (see Fig. 9).
In reference to claim 11, Furuya discloses the exhaust system according to claim 1 wherein the at least one opening comprises only one opening with a remainder of the exhaust component having a solid wall without any other openings (the gap is annular and the two elements 21, 22 are joined by welding to form the gap, par. 0041), and wherein the at least one opening is open directly to external atmosphere (see Fig. 9).
In reference to claim 13, Furuya discloses the exhaust system according to claim 1 wherein the diverter comprises a constriction directly formed within the exhaust component adjacent to or at the at least one opening (see Fig. 9).
	In reference to claims 14-17, 19 and 20, the system claimed is substantively identical to what is recited in claims 1-7, 10 and 13. See rejections above; the same rationale applies.
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0104071 A1 to Wahlstrom et al. (Wahlstrom).
In reference to claim 1, Wahlstrom discloses an exhaust system comprising: an exhaust component with a wall (10; Fig. 4) having an outer surface and an inner surface that defines an internal exhaust gas flow path; at least one opening (14) formed in the exhaust component to extend through the wall of the exhaust component from the outer surface to the inner surface; a member (17) formed from a resistive material and configured to cover the at least one opening; and a diverter (the constriction formed in the pipe at 10a; alternatively, the tab made when forming the opening – see Fig. 6) positioned adjacent the at least one opening to block at least a portion of the exhaust gas flow path.
In reference to claim 12, Wahlstrom discloses the exhaust system according to claim 1 wherein the resistive material is a perforated sheet of material (par. 0021).
Allowable Subject Matter
Claims 8, 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KR 2005045795 A also anticipates at least claims 1 and 14 (see Figs. 5-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
06 May 2022